internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 1-plr-105918-99 date date legend x y trust d1 d2 d3 d4 d5 d6 state cc dom p si 1-plr-105918-99 this responds to the letter dated date submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts x is a corporation formed under the laws of state on d1 x made a valid election to be treated as an s_corporation effective d2 on d2 the sole shareholder of x was a on d3 a transferred all of her shares to trust thereby terminating x’s s status on d4 y was incorporated under the laws of state y made a timely election to be treated as an s_corporation effective d4 on d5 y purchased all of the shares of x from trust y has three shareholders who are unrelated to x a and trust y intended to treat x as a qualified_subchapter_s_subsidiary qsss effective d6 and has filed the necessary forms with the appropriate service_center to make such an election subject_to our ruling herein law and analysis sec_1362 of the code provides that if a small_business_corporation has made an election under sec_1362 and if such election has been terminated under sec_1362 the corporation and any successor_corporation is not eligible to make an election under sec_1362 for any taxable_year before its fifth taxable_year which begins after its first taxable_year for which the termination is effective unless the secretary consents to the election sec_1_1362-5 of the income_tax regulations provides that the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should consent to a new election the fact that more than percent of the stock in the corporation is owned by persons who did not own any stock in the corporation on the date of the termination tends to establish that consent should be granted in the absence of this fact consent ordinarily is denied unless the corporation shows that the event causing termination was not reasonably within the control of the corporation or shareholders having a substantial interest in the corporation and was not part of a plan on the part of the corporation or of such shareholders to terminate the election sec_1_1362-5 provides that a corporation is a successor_corporation to a corporation whose election under sec_1362 has been terminated if percent or more of the stock of the corporation new corporation is owned directly or indirectly by the same persons who on the date of the termination owned percent or more of the stock of the corporation whose election terminated the old corporation and either the new corporation acquires a substantial portion of the assets of the old corporation or a substantial portion of the assets of the new corporation were assets of the old corporation conclusion based solely on the information submitted and the representations made y is permitted to make an qsss election for x effective d6 cc dom p si 1-plr-105918-99 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning the income_tax treatment of the contribution of the x shares to trust or the sale of those shares to the unrelated party this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative signed david r haglund sincerely david r haglund senior technician reviewer office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc dom p si 1-plr-105918-99 cc
